UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7429


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CURTIS LAKOY EDMONDS, a/k/a Rude Boy,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:08-cr-00368-BO-1)


Submitted: May 17, 2021                                           Decided: May 27, 2021


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jaclyn L. Tarlton, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Banumathi Rangarajan, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Lakoy Edmonds appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record on appeal, we conclude that the district court did not abuse its discretion in denying

the motion for compassionate release. See United States v. High, __ F.3d __, __, No. 20-

7350, 2021 WL 1823289, at *6 (4th Cir. Apr. 21, 2021) (rejecting argument that district

court must invariably address defendant’s arguments on record in denying motion for

compassionate release). Accordingly, we affirm. United States v. Edmonds, No. 5:08-cr-

00368-BO-1 (E.D.N.C. Sept. 14, 2020). We deny as moot Edmonds’ motion to expedite

and dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2